DETAILED ACTION
This action is in response to the application filed 12/05/2018. Claims 1-20 are pending and have been considered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims can be interpreted as directed to signal per se. From [¶0037] of the specification, discloses the computer readable storage medium is not to be construed as being transitory signals per se. However, the specification also states a computer readable storage medium may be, but is not limited to…which fails to provide a clear and explicit definition of a computer readable storage medium. Examiner proposes the applicant to amend computer readable storage medium to be non-transitory computer readable storage medium. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 11-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gustafson et al. ("US 20180129959 A1", hereinafter "Gustafson").

Regarding claim 1, Gustafson discloses A method, comprising:
receiving, at a dialog window of a collaborative deep learning model authoring tool (“It is contemplated that the model development context analyzer 104 may function to receive data from multiple authoring tools 102 such that modeling knowledge can be derived from multiple authoring tool interactions across users and organizations.” [¶0049; See further [¶0053] discloses “deep learning neural network model”]), a plurality of user inputs, wherein the user inputs comprise inputs regarding aspects of a deep learning model (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model.” [¶0053; defining parameters would correspond to aspects of a deep learning model.]); 
providing, within the dialog window (FIG. 7), recommendations related to aspects of the deep learning model based upon knowledge of a context of the deep learning model and the user inputs (“Given the current context data (asset type, dataset characteristics, etc.) the process may recommend next steps (e.g., selecting inputs and output, selecting a technique and parameters). As the user performs these actions, the additional context data may be used to further down-select the recommended next steps. For example, if the user selects ‘Regression’ as the modeling technique, then the next recommended steps will be targeted to the new context, including choosing regression-specific parameters such as the polynomial order. As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions.” [¶0123]); 
identifying, at the collaborative deep learning model authoring tool, parameters of the deep learning model to be integrated into the deep learning model by analyzing (i) the user inputs (“An embodiment provides a computer system implementing a development environment for generating predictive models using model parameters provided by a predictive model authoring tool. The system includes the predictive model authoring tool. The predictive model authoring tool is configured to perform a modeling operation based on one or more user inputs provided to interface controls of the predictive model authoring tool, determine a modeling context for the modeling operation, log the one or more user inputs, generate a predictive model based on one or more model parameters defined during the modeling operation” [¶0007]) and (ii) additional user inputs provided in response to the recommendations (“As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions. In addition, the system can identify when the user's next actions are different based on the knowledge base and highlight those occurrences to the user. As the user continues to act within the system, the knowledge base is continuously updated with new information.” [¶0123]); and 
displaying, within a model view of the collaborative deep learning model authoring tool, an implementation of the deep learning model having the identified parameters (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model. These parameters may include, but are not limited to, the particular asset, component, or sub-component being modeled, the data features ingested by the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model… Upon selecting the parameters for the model within the model development interface 110, those parameters may be received by a model generation component 114 and used to generate a corresponding predictive model.” [¶0053 - ¶0054]).

	Regarding claim 2, Gustafson discloses The method of claim 1, wherein the identifying comprises determining two or more of the user inputs comprise conflicting aspects (“The at least one record may include a plurality of records and processing the at least one record further may include determining a first frequency of a first particular model parameter among the plurality of records, and selecting the first particular model parameter as the at least one suggested model parameter based at least in part on the frequency. Processing the at least one record may include determining a second frequency of a second particular model parameter among the plurality of records, and determining that the first frequency is greater than the second frequency, wherein the first particular model parameter is selected as the suggested model parameter based at least in part on the first frequency being greater than the second frequency.” [¶0012; Examiner is interpreting a selected first parameter with a greater frequency than a selected second parameter to be equivalent to “conflicting aspects”.]).

Regarding claim 3, Gustafson discloses The method of claim 2, comprising selecting one of the aspects from the conflicting aspects, wherein the selecting comprises (i) receiving inputs from each of a plurality of users selecting one of the conflicting aspects (“The context analysis component 118 populates the authoring data repository with the model authoring task data 125. The model authoring task data 125 may include records that, together, indicate the series of tasks and associated task attributes performed by some/all users accessing one or more of the authoring tools 102. A modeling knowledge extractor 126 may analyze the model authoring task data 125 derived by the context analysis component 118 to derive knowledge about the modeling process. This derived modeling knowledge 127 includes data that indicates relationships and correlations across model authoring operations. For example, the derived modeling knowledge 127 may result from the identification of correlations between particular features for particular asset types (e.g., most engine models receive a combustor temperature input value), particular models that are frequently used by users with certain roles (e.g., most data scientist users from aviation companies create engine models having certain input features), particular analytic types used for particular asset types (e.g., most wind turbine optimization models employ a recurrent neural network analytic type), and the like.” [¶0060]) and (ii) selecting the aspect having the highest total number of user selections (“The at least one record may include a plurality of records and processing the at least one record further may include determining a first frequency of a first particular model parameter among the plurality of records, and selecting the first particular model parameter as the at least one suggested model parameter based at least in part on the frequency. Processing the at least one record may include determining a second frequency of a second particular model parameter among the plurality of records, and determining that the first frequency is greater than the second frequency, wherein the first particular model parameter is selected as the suggested model parameter based at least in part on the first frequency being greater than the second frequency.” [¶0012]).

Regarding claim 5, Gustafson discloses The method of claim 1, comprising (i) receiving, within a context view of the collaborative deep learning model authoring tool (“To populate the knowledge display interface 116, the system employs a model development context analyzer 104. The model development context analyzer 104 receives modeling context information, derives modeling knowledge from the model context information, and generates an interface for viewing or accessing that knowledge.” [¶0057]), user inputs modifying a parameter of the deep learning model (“As an example, the curated results may be presented as initial parameters or suggested interface selections within an authoring interface, such that the curated results indicate the defaults or initial selections allowing the user to select those options or to change the selected options to other values.” [¶0134]), and
(ii) modifying, within the model view (“Alternatively, in other embodiments the curated results may be presented to the user for consideration in a separate window for informational purposes, displayed in a knowledge graph as described above with respect to FIGS. 8A-8C” [¶0134]), the deep learning model based upon the modified parameter (“The system 100 advantageously provides for improved predictive model authoring capabilities by programmatically determining model parameters during a modeling operation based on context information related to the modeling operation and the similarity of that context information to previous modeling operations. The context information may be employed to determine relevant elements in a set of derived modeling knowledge, such that model parameters associated with those relevant elements are suggested or selected during a new modeling operation.” [¶0047; See further: As used herein, the term “modeling operation” is understood to refer to an act of interacting with an authoring tool IDE to generate, define, edit, delete, refine, or copy a predictive model or the definition thereof.” [¶0037]).

Regarding claim 8, Gustafson discloses The method of claim 1, comprising executing, in a deployment view of the collaborative deep learning model authoring tool, the deep learning model having the identified parameters (“At action 906, the modeling operation is completed. Completion of the modeling operation may include, for example, generating and storing a predictive model having parameters as defined with the authoring tool. Completion of the modeling operation may also include editing an existing model, linking a model to a new asset, or various other actions as implemented by the authoring system. In some embodiments, completion of the modeling operation triggers compilation of various libraries and code defined through the modeling parameters entered into the authoring tool. Upon compilation, the model may be uploaded to a model execution platform (e.g., the model execution platform 106 as described with respect to FIG. 1) to begin execution, ingestion of data, and output of results.” [¶0114]).

Regarding claim 10, Gustafson discloses An apparatus, comprising: 
at least one processor (“The computing device 200 of the illustrated example includes a processor 202” [¶0064]); and 
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor (“The memory 204 may encompass any number of volatile and non-volatile storage devices, including but not limited to cache memory of the processor, system memory, mechanical or solid-state hard disk storage, network accessible storage (NAS) devices, redundant array of independent disk (RAID) arrays, various other transitory or non-transitory storage media, or the like.” [¶0065]), the computer readable program code [¶0062-¶0068] comprising: 
computer readable program code configured to receive, at a dialog window of a collaborative deep learning model authoring tool (“It is contemplated that the model development context analyzer 104 may function to receive data from multiple authoring tools 102 such that modeling knowledge can be derived from multiple authoring tool interactions across users and organizations.” [¶0049; See further [¶0053] discloses “deep learning neural network model”]), a plurality of user inputs, wherein the user inputs comprise inputs regarding aspects of a deep learning model (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model.” [¶0053; defining parameters would correspond to aspects of a deep learning model.]); 
computer readable program code configured to provide, within the dialog window (FIG. 7), recommendations related to aspects of the deep learning model based upon knowledge of a context of the deep learning model and the user inputs (“Given the current context data (asset type, dataset characteristics, etc.) the process may recommend next steps (e.g., selecting inputs and output, selecting a technique and parameters). As the user performs these actions, the additional context data may be used to further down-select the recommended next steps. For example, if the user selects ‘Regression’ as the modeling technique, then the next recommended steps will be targeted to the new context, including choosing regression-specific parameters such as the polynomial order. As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions.” [¶0123]);
 computer readable program code configured to identify, at the collaborative deep learning model authoring tool, parameters of the deep learning model to be integrated into the deep learning model by analyzing (i) the user inputs (“An embodiment provides a computer system implementing a development environment for generating predictive models using model parameters provided by a predictive model authoring tool. The system includes the predictive model authoring tool. The predictive model authoring tool is configured to perform a modeling operation based on one or more user inputs provided to interface controls of the predictive model authoring tool, determine a modeling context for the modeling operation, log the one or more user inputs, generate a predictive model based on one or more model parameters defined during the modeling operation” [¶0007]) and (ii) additional user inputs provided in response to the recommendations (“As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions. In addition, the system can identify when the user's next actions are different based on the knowledge base and highlight those occurrences to the user. As the user continues to act within the system, the knowledge base is continuously updated with new information.” [¶0123]); and 
computer readable program code configured to display, within a model view of the collaborative deep learning model authoring tool, an implementation of the deep learning model having the identified parameters (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model. These parameters may include, but are not limited to, the particular asset, component, or sub-component being modeled, the data features ingested by the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model… Upon selecting the parameters for the model within the model development interface 110, those parameters may be received by a model generation component 114 and used to generate a corresponding predictive model.” [¶0053 - ¶0054]).
Regarding claim 12, Gustafson discloses A computer program product, comprising: 
a computer readable storage medium having computer readable program code embodied therewith (“The memory 204 may encompass any number of volatile and non-volatile storage devices, including but not limited to cache memory of the processor, system memory, mechanical or solid-state hard disk storage, network accessible storage (NAS) devices, redundant array of independent disk (RAID) arrays, various other transitory or non-transitory storage media, or the like.” [¶0065]), the computer readable program code executable by a processor [¶0062-¶0068] and comprising: 
computer readable program code configured to receive, at a dialog window of a collaborative deep learning model authoring tool (“It is contemplated that the model development context analyzer 104 may function to receive data from multiple authoring tools 102 such that modeling knowledge can be derived from multiple authoring tool interactions across users and organizations.” [¶0049; See further [¶0053] discloses “deep learning neural network model”]), a plurality of user inputs, wherein the user inputs comprise inputs regarding aspects of a deep learning model (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model.” [¶0053; defining parameters would correspond to aspects of a deep learning model.]); 
computer readable program code configured to provide, within the dialog window (FIG. 7), recommendations related to aspects of the deep learning model based upon knowledge of a context of the deep learning model and the user inputs (“Given the current context data (asset type, dataset characteristics, etc.) the process may recommend next steps (e.g., selecting inputs and output, selecting a technique and parameters). As the user performs these actions, the additional context data may be used to further down-select the recommended next steps. For example, if the user selects ‘Regression’ as the modeling technique, then the next recommended steps will be targeted to the new context, including choosing regression-specific parameters such as the polynomial order. As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions.” [¶0123]);
 computer readable program code configured to identify, at the collaborative deep learning model authoring tool, parameters of the deep learning model to be integrated into the deep learning model by analyzing (i) the user inputs (“An embodiment provides a computer system implementing a development environment for generating predictive models using model parameters provided by a predictive model authoring tool. The system includes the predictive model authoring tool. The predictive model authoring tool is configured to perform a modeling operation based on one or more user inputs provided to interface controls of the predictive model authoring tool, determine a modeling context for the modeling operation, log the one or more user inputs, generate a predictive model based on one or more model parameters defined during the modeling operation” [¶0007]) and (ii) additional user inputs provided in response to the recommendations (“As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions. In addition, the system can identify when the user's next actions are different based on the knowledge base and highlight those occurrences to the user. As the user continues to act within the system, the knowledge base is continuously updated with new information.” [¶0123]); and 
computer readable program code configured to display, within a model view of the collaborative deep learning model authoring tool, an implementation of the deep learning model having the identified parameters (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model. These parameters may include, but are not limited to, the particular asset, component, or sub-component being modeled, the data features ingested by the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model… Upon selecting the parameters for the model within the model development interface 110, those parameters may be received by a model generation component 114 and used to generate a corresponding predictive model.” [¶0053 - ¶0054]).
Regarding claim 13, Gustafson discloses The computer program product of claim 12, wherein the identifying comprises determining two or more of the user inputs comprise conflicting aspects (“The at least one record may include a plurality of records and processing the at least one record further may include determining a first frequency of a first particular model parameter among the plurality of records, and selecting the first particular model parameter as the at least one suggested model parameter based at least in part on the frequency. Processing the at least one record may include determining a second frequency of a second particular model parameter among the plurality of records, and determining that the first frequency is greater than the second frequency, wherein the first particular model parameter is selected as the suggested model parameter based at least in part on the first frequency being greater than the second frequency.” [¶0012; Examiner is interpreting a selected first parameter with a greater frequency than a selected second parameter to be equivalent to “conflicting aspects”.]).

Regarding claim 15, Gustafson discloses The computer program product of claim 12, comprising (i) receiving, within a context view of the collaborative deep learning model authoring tool (“To populate the knowledge display interface 116, the system employs a model development context analyzer 104. The model development context analyzer 104 receives modeling context information, derives modeling knowledge from the model context information, and generates an interface for viewing or accessing that knowledge.” [¶0057]), user inputs modifying a parameter of the deep learning model (“As an example, the curated results may be presented as initial parameters or suggested interface selections within an authoring interface, such that the curated results indicate the defaults or initial selections allowing the user to select those options or to change the selected options to other values.” [¶0134]), and (ii) modifying, within the model view, the deep learning model based upon the modified parameter (“Alternatively, in other embodiments the curated results may be presented to the user for consideration in a separate window for informational purposes, displayed in a knowledge graph as described above with respect to FIGS. 8A-8C” [¶0134]), the deep learning model based upon the modified parameter (“The system 100 advantageously provides for improved predictive model authoring capabilities by programmatically determining model parameters during a modeling operation based on context information related to the modeling operation and the similarity of that context information to previous modeling operations. The context information may be employed to determine relevant elements in a set of derived modeling knowledge, such that model parameters associated with those relevant elements are suggested or selected during a new modeling operation.” [¶0047; See further: As used herein, the term “modeling operation” is understood to refer to an act of interacting with an authoring tool IDE to generate, define, edit, delete, refine, or copy a predictive model or the definition thereof.” [¶0037]).

Regarding claim 18, Gustafson discloses The computer program product of claim 12, comprising executing, in a deployment view of the collaborative deep learning model authoring tool, the deep learning model having the identified parameters (“At action 906, the modeling operation is completed. Completion of the modeling operation may include, for example, generating and storing a predictive model having parameters as defined with the authoring tool. Completion of the modeling operation may also include editing an existing model, linking a model to a new asset, or various other actions as implemented by the authoring system. In some embodiments, completion of the modeling operation triggers compilation of various libraries and code defined through the modeling parameters entered into the authoring tool. Upon compilation, the model may be uploaded to a model execution platform (e.g., the model execution platform 106 as described with respect to FIG. 1) to begin execution, ingestion of data, and output of results.” [¶0114]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 7, 9, 10, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view of Broll et al. ("DeepForge: An Open Source, Collaborative Environment for Reproducible Deep Learning" cited by Applicant in the IDS filed 12/05/2018, hereinafter "Broll").


Regarding claim 4, Gustafson teaches The method of claim 3, however fails to explicitly teach comprising displaying the selections in a consensus view of the collaborative deep learning model authoring tool.
Broll teaches comprising displaying the selections in a consensus view of the collaborative deep learning model authoring tool (“DeepForge provides a number of features promoting collaboration. Google Docs-style real-time collaborative editing allows users to simultaneously work together on a project. Version control is deeply integrated into DeepForge and user actions are automatically committed. This allows users to not only see the recent changes made by collaborators but also enables them to leverage branches to manage collaboration in large projects.” [pg. 3, § 3.2 Rapid Development, ¶2; Examiner is interpreting “Google Docs-style” collaborative editing to be equivalent to displaying the selections in a consensus view.]).
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool with a collaborative interface for users as taught by Broll. One would have been motivated to make this modification in order to simplify a user’s experience and promote rapid development of a machine learning model. [pg. 4, § 3.2 Rapid Development, Broll]

Regarding claim 6, Gustafson teaches The method of claim 1, where Gustafson further teaches wherein the deep learning model comprises a plurality of layers (“the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model” ¶0053]); 
However fails to explicitly teach and wherein at least one of the recommendations comprises recommending a layer type and sequence of the layer type.
Broll teaches and wherein at least one of the recommendations comprises recommending a layer type and sequence of the layer type (“As DeepForge focuses on training (deep) neural networks, it also utilizes two additional concepts: Architectures and Layers. As expected, an architecture represents a neural network architecture while a layer represents a neural network layer. The layers are connected in a directed acyclic graph forming the architecture. Similar to operations, layers can have attributes which are set at design time. Unlike operation attributes, layer attributes can also be set to another layer or sequence of layers.” [pg. 3, § 2. Core Concepts, ¶5; See further, “Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch.” [pg. 5, §4 Example ¶5]]).
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 7, Gustafson teaches The method of claim 1, however fails to explicitly teach comprising receiving, in a function view of the collaborative deep learning model authoring tool, a custom parameter for the deep learning model.
Broll teaches comprising receiving, in a function view of the collaborative deep learning model authoring tool, a custom parameter for the deep learning model (“Torch provides an extensible layer based neural network library which supports a simple interface for creating custom layer definitions. This extensibility, flexibility and high performance makes Torch a valuable tool for developing neural network models including prototyping new neural network layers.” [pg. 1, Introduction, ¶2; Examiner is interpreting custom layer definitions to be equivalent to a custom parameter.).
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 9, Gustafson teaches The method of claim 8, however fails to explicitly teach comprising receiving, in the deployment view, a selection of a layer of the deep learning model.
Broll teaches comprising receiving, in the deployment view, a selection of a layer of the deep learning model (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias. This particular linear layer has 512 input neurons and output neurons with no bias. As the linear layer is provided by the neural network package, the implementation of this layer is not editable; visually, this is represented by the disabling of the button in the top right of the layer. When a custom layer is selected, the icon in the top right is light blue (similar to the selected operations) and allows the user to edit the Torch implementation of the layer or operation.” [pg. 5, § 4 Example, ¶5]).
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 10, the combination of Gustafson and Broll teaches The method of claim 9, where Broll further teaches comprising displaying, in a context view of the collaborative deep learning model authoring tool, the parameters of the selected layer (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias.” [pg. 5, § 4 Example, ¶5])
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 13, Gustafson discloses The computer program product of claim 12, wherein the identifying comprises determining two or more of the user inputs comprise conflicting aspects (“For example, if the user selects ‘Regression’ as the modeling technique, then the next recommended steps will be targeted to the new context, including choosing regression-specific parameters such as the polynomial order. As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions. In addition, the system can identify when the user's next actions are different based on the knowledge base and highlight those occurrences to the user.” [¶0123; Examiner is interpreting a user’s next actions that are determined to be different to correspond to “conflicting aspects”.]).

Regarding claim 14, Gustafson discloses The computer program product of claim 13, where Gustafson further teaches comprising selecting one of the aspects from the conflicting parameters, wherein the selecting comprises (i) receiving inputs from each of a plurality of users selecting one of the conflicting aspects (“The context analysis component 118 populates the authoring data repository with the model authoring task data 125. The model authoring task data 125 may include records that, together, indicate the series of tasks and associated task attributes performed by some/all users accessing one or more of the authoring tools 102. A modeling knowledge extractor 126 may analyze the model authoring task data 125 derived by the context analysis component 118 to derive knowledge about the modeling process. This derived modeling knowledge 127 includes data that indicates relationships and correlations across model authoring operations. For example, the derived modeling knowledge 127 may result from the identification of correlations between particular features for particular asset types (e.g., most engine models receive a combustor temperature input value), particular models that are frequently used by users with certain roles (e.g., most data scientist users from aviation companies create engine models having certain input features), particular analytic types used for particular asset types (e.g., most wind turbine optimization models employ a recurrent neural network analytic type), and the like.” [¶0060])  and (ii) selecting the aspect having the highest total number of user selections (“The at least one record may include a plurality of records and processing the at least one record further may include determining a first frequency of a first particular model parameter among the plurality of records, and selecting the first particular model parameter as the at least one suggested model parameter based at least in part on the frequency. Processing the at least one record may include determining a second frequency of a second particular model parameter among the plurality of records, and determining that the first frequency is greater than the second frequency, wherein the first particular model parameter is selected as the suggested model parameter based at least in part on the first frequency being greater than the second frequency.” [¶0012]); 
However fails to explicitly teach and (iii) displaying the selections in a consensus view of the collaborative deep learning model authoring tool.
Broll teaches and (iii) displaying the selections in a consensus view of the collaborative deep learning model authoring tool (“DeepForge provides a number of features promoting collaboration. Google Docs-style real-time collaborative editing allows users to simultaneously work together on a project. Version control is deeply integrated into DeepForge and user actions are automatically committed. This allows users to not only see the recent changes made by collaborators but also enables them to leverage branches to manage collaboration in large projects.” [pg. 3, § 3.2 Rapid Development, ¶2; Examiner is interpreting “Google Docs-style” collaborative editing to be equivalent to displaying the selections in a consensus view.]).
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool with a collaborative interface for users as taught by Broll. One would have been motivated to make this modification in order to simplify a user’s experience and promote rapid development of a machine learning model. [pg. 4, § 3.2 Rapid Development, Broll]

Regarding claim 16, Gustafson teaches The computer program product of claim 12, wherein the deep learning model comprises a plurality of layers (“the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model” ¶0053]); 
However fails to explicitly teach and wherein at least one of the recommendations comprises recommending a layer type and sequence of the layer type.
Broll teaches and wherein at least one of the recommendations comprises recommending a layer type and sequence of the layer type (“As DeepForge focuses on training (deep) neural networks, it also utilizes two additional concepts: Architectures and Layers. As expected, an architecture represents a neural network architecture while a layer represents a neural network layer. The layers are connected in a directed acyclic graph forming the architecture. Similar to operations, layers can have attributes which are set at design time. Unlike operation attributes, layer attributes can also be set to another layer or sequence of layers.” [pg. 3, § 2. Core Concepts, ¶5; See further, “Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch.” [pg. 5, §4 Example ¶5]]).
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 17, Gustafson teaches The computer program product of claim 12, however fails to explicitly teach comprising receiving, in a function view of the collaborative deep learning model authoring tool, a custom parameter for the deep learning model.
Broll teaches comprising receiving, in a function view of the collaborative deep learning model authoring tool, a custom parameter for the deep learning model (“Torch provides an extensible layer based neural network library which supports a simple interface for creating custom layer definitions. This extensibility, flexibility and high performance makes Torch a valuable tool for developing neural network models including prototyping new neural network layers.” [pg. 1, Introduction, ¶2; Examiner is interpreting custom layer definitions to be equivalent to a custom parameter.).
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 19, Gustafson teaches The computer program product of claim 18, however fails to explicitly teach comprising receiving, in the deployment view, a selection of a layer of the deep learning model; and displaying, in a context view of the collaborative deep learning model authoring tool, the parameters of the selected layer.
Broll teaches comprising receiving, in the deployment view, a selection of a layer of the deep learning model (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias. This particular linear layer has 512 input neurons and output neurons with no bias. As the linear layer is provided by the neural network package, the implementation of this layer is not editable; visually, this is represented by the disabling of the button in the top right of the layer. When a custom layer is selected, the icon in the top right is light blue (similar to the selected operations) and allows the user to edit the Torch implementation of the layer or operation.” [pg. 5, § 4 Example, ¶5]); and 
displaying, in a context view of the collaborative deep learning model authoring tool, the parameters of the selected layer (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias.” [pg. 5, § 4 Example, ¶5])
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 20, Gustafson teaches A method, comprising: 
providing, at a collaborative deep learning model authoring tool (“It is contemplated that the model development context analyzer 104 may function to receive data from multiple authoring tools 102 such that modeling knowledge can be derived from multiple authoring tool interactions across users and organizations.” [¶0049; See further [¶0053] discloses “deep learning neural network model”]), a dialog window (FIG. 7) that (i) receives user inputs discussing deep learning model aspects (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model.” [¶0053; defining parameters would correspond to aspects of a deep learning model.]) and (ii) provides recommendations from the collaborative deep learning model authoring tool (“Given the current context data (asset type, dataset characteristics, etc.) the process may recommend next steps (e.g., selecting inputs and output, selecting a technique and parameters). As the user performs these actions, the additional context data may be used to further down-select the recommended next steps. For example, if the user selects ‘Regression’ as the modeling technique, then the next recommended steps will be targeted to the new context, including choosing regression-specific parameters such as the polynomial order. As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions.” [¶0123]); 
indicating (i) a conflicting aspect identified as an aspect where more than one user selected a different aspect (“The context analysis component 118 populates the authoring data repository with the model authoring task data 125. The model authoring task data 125 may include records that, together, indicate the series of tasks and associated task attributes performed by some/all users accessing one or more of the authoring tools 102. A modeling knowledge extractor 126 may analyze the model authoring task data 125 derived by the context analysis component 118 to derive knowledge about the modeling process. This derived modeling knowledge 127 includes data that indicates relationships and correlations across model authoring operations. For example, the derived modeling knowledge 127 may result from the identification of correlations between particular features for particular asset types (e.g., most engine models receive a combustor temperature input value), particular models that are frequently used by users with certain roles (e.g., most data scientist users from aviation companies create engine models having certain input features), particular analytic types used for particular asset types (e.g., most wind turbine optimization models employ a recurrent neural network analytic type), and the like.” [¶0060]) and (ii) the aspect selected for implementation within the deep learning model based upon that aspect having the most user selections (“The at least one record may include a plurality of records and processing the at least one record further may include determining a first frequency of a first particular model parameter among the plurality of records, and selecting the first particular model parameter as the at least one suggested model parameter based at least in part on the frequency. Processing the at least one record may include determining a second frequency of a second particular model parameter among the plurality of records, and determining that the first frequency is greater than the second frequency, wherein the first particular model parameter is selected as the suggested model parameter based at least in part on the first frequency being greater than the second frequency.” [¶0012]); and 
providing, at the collaborative deep learning model authoring tool, a deployment view that displays an execution of the deep learning model displayed in the model view (“At action 906, the modeling operation is completed. Completion of the modeling operation may include, for example, generating and storing a predictive model having parameters as defined with the authoring tool. Completion of the modeling operation may also include editing an existing model, linking a model to a new asset, or various other actions as implemented by the authoring system. In some embodiments, completion of the modeling operation triggers compilation of various libraries and code defined through the modeling parameters entered into the authoring tool. Upon compilation, the model may be uploaded to a model execution platform (e.g., the model execution platform 106 as described with respect to FIG. 1) to begin execution, ingestion of data, and output of results.” [¶0114]).
However Gustafson fails to explicitly teach
providing, at the collaborative deep learning model authoring tool, a consensus view providing, at the collaborative deep learning model authoring tool, a model view displaying layers of the deep learning model based upon (i) aspects selected by the users in the dialog window and (ii) the aspect selected for implementation in the consensus view
Broll teaches providing, at the collaborative deep learning model authoring tool, a consensus view (“DeepForge provides a number of features promoting collaboration. Google Docs-style real-time collaborative editing allows users to simultaneously work together on a project. Version control is deeply integrated into DeepForge and user actions are automatically committed. This allows users to not only see the recent changes made by collaborators but also enables them to leverage branches to manage collaboration in large projects.” [pg. 3, § 3.2 Rapid Development, ¶2; Examiner is interpreting “Google Docs-style” collaborative editing to be equivalent to displaying the selections in a consensus view.])
providing, at the collaborative deep learning model authoring tool, a model view displaying layers of the deep learning model (pg. 5, Figure 4.) based upon (i) aspects selected by the users in the dialog window (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias. This particular linear layer has 512 input neurons and output neurons with no bias. As the linear layer is provided by the neural network package, the implementation of this layer is not editable; visually, this is represented by the disabling of the button in the top right of the layer. When a custom layer is selected, the icon in the top right is light blue (similar to the selected operations) and allows the user to edit the Torch implementation of the layer or operation.” [pg. 5, § 4 Example, ¶5]) and (ii) the aspect selected for implementation in the consensus view (“This enables DeepForge to leverage the strengths of MIC, such as enforcing semantics of the domain and easily generating artifacts of different formats from the models, while also facilitating the development of other modern features including real-time collaborative editing and a deeply integrated version control system. DeepForge provides a hybrid textual-visual development environment for developing deep learning models. This allows users to leverage the strengths of a domain specific modeling environment when working at high levels of abstraction, such as designing pipelines, and utilize the precision of a textual programming environment when working at low levels of abstractions, such as implementing custom operations.” [pg. 3, § 3.1 Development Simplification, ¶1])
Gustafson and Broll are both in the same field of endeavor of developing deep learning models using a deep learning model authoring tool and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s authoring tool with a collaborative interface for users as taught by Broll. One would have been motivated to make this modification in order to simplify a user’s experience and promote rapid development of a machine learning model. [pg. 4, § 3.2 Rapid Development, Broll]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gustafson et al. ("US 20180129941 A1") and Gabaldon Royval et al. ("US 20180137424 A1") both disclose model authoring tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491.  The examiner can normally be reached on Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.H./Examiner, Art Unit 2122 
                                                                                                                                                                                                      





/KAKALI CHAKI/           Supervisory Patent Examiner, Art Unit 2122